Citation Nr: 0306673	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  94 41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
secondary to a service connected left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy


INTRODUCTION

The veteran served on active duty for training from August 
1979 to February 1980.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1997, at which time the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to an increased rating for a left knee 
disorder was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) for further development.  In a 
September 2000 rating action, the 30 percent rating for the 
osteochondritis dessicans, status post synovectomy, 
osteophytectomy, arthoplasty and osteotomy of the left knee 
was continued.  A separate 20 percent rating was granted for 
degenerative joint disease of the left knee.  The veteran 
indicated in a September 2000 letter that she was satisfied 
with the rating action on the left knee disorder, and was 
therefore withdrawing her claim for an increased rating for 
that disorder.

In a June 2001 rating action, service connection was granted 
for a left hip and a low back disorder.  In a September 2002 
letter, the veteran was informed that the VA proposed to 
sever service connection for these disorders.  The veteran 
submitted a Notice of Disagreement (NOD) in reply, but the VA 
informed her that since the notice was only of a proposed and 
not actual severance, the NOD was premature.  In a November 
2002 rating action, service connection for these disorders 
was severed.  The Board further notes that in a claim 
received in October 2001, the veteran argued that she was 
totally precluded from all forms of gainful employment as a 
result of service connected disabilities.  In a September 
2002 rating decision, a total rating based on individual 
unemployability was denied.  As the veteran has not perfected 
an appeal on these issues, they are not properly before the 
Board for action.     

The veteran reported, during treatment in a VA facility in 
2002, a history of abuse while in service.  In a March 2002 
treatment note, she specifically gave a history of being 
raped in service.  However, she has not developed a claim for 
any form of psychiatric disorder as a direct result of 
service, or for post-traumatic stress disorder (PTSD) based 
on in service stressors.  Accordingly, such issues are also 
not for appellate review.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been secured.  

2.  The evidence of record does not demonstrate the presence 
of a psychiatric disorder which is shown to have an 
etiological relationship to service-connected left knee 
disorder.  


CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or the 
result of a disorder of service origin.  38 U.S.C.A. 
§§ 11315103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. 
§ 5107.  See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except 
for the amendment relating to claims to reopen previously 
denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The veteran was informed in an August 1994 letter 
that her claim for service connection for a psychiatric 
disorder on a secondary basis was denied.  A statement of the 
case was furnished in December 1994.  In a supplemental 
statement of the case in September 2000, the VA concluded 
that the veteran's claim was not well grounded.  Subsequent 
to the implementation of the VCAA, the veteran was provided 
with a letter in January 2001 informing her of the change in 
law effected by the VCAA and advising her of the information 
and evidence necessary to support a service connection claim 
under the VCAA.  While this letter addressed another issue, 
it did provide her with the needed information.  In effect, 
the RO treated the claim as incomplete and then worked with 
the veteran to complete her application to the extent 
possible.  The Board therefore concludes that there is no 
issue as to the provision of a form or instructions for 
applying for the claimed benefit.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159 (b)(2).  

In September 2002, the veteran was furnished with a 
supplemental statement of the case on the issue of 
entitlement to service connection on a secondary basis for 
the psychiatric disorder.  This document set forth the legal 
criteria governing the claims now before the Board, listed 
the evidence considered by the RO, and offered an 
analysis of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate her 
claims.  The Board notes that this correspondence, which 
noted that there was no 
clinically correlated diagnosis of any innocently acquired 
psychiatric disability or disease directly attributable to a 
service connected disability, essentially informed the 
veteran of what evidence was required.  This document also 
informed the veteran of the types of information needed to 
establish entitlement and of what evidence was already in the 
claims folder.  The Board therefore concludes that the RO 
essentially informed the veteran which evidence, if any, 
should be obtained by her, and which evidence, if any, would 
be obtained by the VA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In addition, the supplemental statement of 
the case contained pertinent provisions of the regulations 
implementing the VCAA, including 38 C.F.R. § 3.159 (b)(1), 
which sets forth the requirements addressed in Quartuccio.  
The record as a whole shows that VA has informed the veteran 
of the type of information and evidence necessary to 
substantiate her claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
reports of VA medical treatment pertinent to this appeal and 
reported by the veteran, and associated them with the record.  
The veteran was asked to provide information in a September 
2002 letter; however, she has not identified additional 
sources that could furnish evidence relevant to the issue 
before the Board, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran was furnished an examination in May 1998 that 
showed that she did not meet the criteria for a psychiatric 
disorder.  While the veteran has not been provided with an 
examination since that time, there is no objective medical 
evidence demonstrating any change in these findings or 
diagnosis.  The Board therefore concludes that an additional 
examination is not appropriate.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability. Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran was hospitalized in a VA facility in July 1994, 
at which time she reported a history of cocaine and alcohol 
dependence.  No past psychiatric history was reported.  On 
mental status examination, the veteran was cooperative, 
alert, ambulatory, and in no acute distress.  She was 
oriented, with coherent speech, and was not delusional, 
hallucinatory, suicidal or homicidal.  She was treated in the 
substance abuse rehabilitation program.  Psychological 
testing was grossly normal.  Upon discharge, she was 
considered competent for VA purposes.  The diagnosis was 
cocaine and alcohol dependence.  

A VA treatment note in May 1997 indicated that while the 
veteran was active in compensated work therapy (CWT) and 
vocational rehabilitation, she never followed up on an 
initial request for psychotherapy sessions.  An additional 
note in June 1997 indicated that the veteran participated in 
a CWT group, where the topics included job placements and 
housing.  

The VA examined the veteran for compensation purposes in May 
1998.  At that time, she reported low self-esteem, so-so 
concentration, and getting bored easily.  She stated she 
slept well, her appetite was good, as was her energy level.  
She stated that she was enjoying herself more now than at any 
time in her life, and described her work as "great."  On 
examination, she was oriented to time, place and person.  She 
made good eye contact, and was in no apparent distress.  
Affect was slightly blunted, and speech was clear, coherent, 
goal directed, and unpressured, with no flight of ideas or 
looseness of association.  She had no suicidal or homicidal 
ideations, and did not report any auditory or visual 
hallucinations.  Insight was fair to good, and judgment was 
good.  The diagnosis was polysubstance abuse, in remission.  
The examiner noted that the veteran had low self-esteem and 
poor concentration due to left knee pain.  However, at the 
time of examination, the veteran's symptoms did not meet the 
criteria for a psychiatric disorder.  She did have a history 
of polysubstance abuse, which was treated successfully in 
1994.  Her overall Global Assessment of Functioning (GAF) was 
70 to 75, and she was considered competent to handle VA 
funds.   

Of record are reports of treatment at a VA facility.  On 
screening in July 2001, she answered yes to if she had been 
feeling down, depressed or hopeless, and to if she had been 
bothered by little interest or pleasure in doing things.  It 
was concluded that as she answered one or both questions with 
a yes response, this was a positive or abnormal screening.  
She was treated in February 2002, at which time she discussed 
negative self-perception and fear of being incapable.  
Treatment in March 2002 was predicated on continuing feelings 
of helplessness, fear and anger.  She was seen for individual 
therapy in August 2002.  At that time, a note indicated that 
the veteran was being treated for depression.  On treatment, 
she noted continued poor self-image, distance in 
relationships, decreased intimacy, physiological and 
emotional reactivity, and irritability.  Additional therapy 
was scheduled, although the veteran failed to make her 
appointments later in August and in September 2002.  

The veteran has contended that service connection is 
appropriate for a psychiatric disorder secondary to the 
service connected knee disorder.  Service connection on this 
basis is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310 (2002).  Additionally, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc)

The evidence of record demonstrates that the veteran required 
hospitalization for polysubstance detoxification.  However, 
at that time, no psychiatric history was reported, and 
psychological testing was grossly normal.  The Board has 
further considered the report of examination in May 1998, 
which showed that the veteran had low self-esteem and poor 
concentration due to the left knee pain.  These are symptoms, 
and not a disorder for which service connection could be 
granted.  Moreover, at the time of that examination, the 
veteran was not found to meet the criteria for a psychiatric 
disorder.  Further treatment records show that the veteran 
has required treatment for low self-perception, decreased 
intimacy, and irritability.  Again, these are symptoms, and 
no psychiatric diagnosis was made, and no relationship 
between any such diagnosis and the service-connected knee 
disorder has been drawn by a person with competent medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In the absence of any evidence that the veteran has a 
psychiatric disorder, service connection for either 
polysubstance abuse, in remission, or for symptomatology 
shown on examination or treatment is not appropriate.  
Accordingly, the issue of whether the service connected knee 
disability was the cause of any such disorder is moot. 



ORDER

Service connection for a psychiatric disorder, secondary to a 
service connected left knee disorder is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

